DOCUMENTS UNDER SEAL
                    Case 3:20-cr-00266-WHA Document 20 Filed 09/21/20 Page 1 27
                                                         TOTAL TIME (m ins):
                                                                              of mins
                                                                                 1
M AGISTRATE JUDGE                         DEPUTY CLERK                          REPORTER/FTR
M INUTE ORDER                            Stephen Ybarra                         Ana Dub
MAGISTRATE JUDGE                          DATE                                  NEW CASE          CASE NUMBER
Joseph C. Spero                          September 21, 2020                                     3:20-cr-00266-WHA
                                                      APPEARANCES
DEFENDANT                                 AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                PD.     RET.
Michael Brent Rothenberg, pro se                    N       P                                          APPT.
U.S. ATTORNEY                             INTERPRETER                          FIN. AFFT            COUNSEL APPT'D
Nicholas Walsh & Kyle Waldinger           n/a                                  SUBMITTED

PROBATION OFFICER          PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR           PARTIAL PAYMENT
                            Elba Romero                             APPT'D COUNSEL             OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                       STATUS
                                                                                                          TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT             BOND HEARING         IA REV PROB. or           OTHER
                                                                                or S/R
       DETENTION HRG               ID / REMOV HRG          CHANGE PLEA          PROB. REVOC.              ATTY APPT
                                                                                                          HEARING
                                                    INITIAL APPEARANCE
        ADVISED                ADVISED                   NAME AS CHARGED          TRUE NAME:
        OF RIGHTS              OF CHARGES                IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON             READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT               SUBSTANCE
                                                        RELEASE
      RELEASED          ISSUED                      AMT OF SECURITY        SPECIAL NOTES             PASSPORT
      ON O/R            APPEARANCE BOND             $                                                SURRENDERED
                                                                                                     DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                  REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                  DETAINED        RELEASED      DETENTION HEARING            REMANDED
      FOR             SERVICES                                                AND FORMAL FINDINGS          TO CUSTODY
      DETENTION       REPORT                                                  W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
   CONSENT                     NOT GUILTY                  GUILTY                GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT        OTHER:
   REPORT ORDERED                                          FILED
                                                        CONTINUANCE
TO:                              ATTY APPT                 BOND                STATUS RE:
10/21/20                         HEARING                   HEARING             CONSENT                 TRIAL SET

AT:                              SUBMIT FINAN.             PRELIMINARY         CHANGE OF               Status of ID of
                                 AFFIDAVIT                 HEARING             PLEA                    Counsel
10:30 AM                                                   _____________
BEFORE HON.                      DETENTION                 ARRAIGNMENT          MOTIONS                JUDGMENT &
                                 HEARING                                                               SENTENCING
JCS
       TIME W AIVED              TIME EXCLUDABLE           IDENTITY /          PRETRIAL                PROB/SUP REV.
                                 UNDER 18 § USC            REMOVAL             CONFERENCE              HEARING
                                 3161                      HEARING
                                                ADDITIONAL PROCEEDINGS
This proceeding held via video conference. Defendant consents to proceed by video. Defendant has not retained counsel and
requests more time to obtain legal representation. The Court excludes time until 10/21/20.

                                                                                    DOCUMENT NUMBER:
